MEMORANDUM OPINION

                                            No. 04-12-00042-CR

                                         IN RE Michael IDROGO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 8, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 19, 2012, relator filed a petition entitled “Petition for Writ of Quo Warranto

and/or Petition for Writ of Error and/or Petition for Writ of Mandamus.”                       The court has

considered relator’s petition and supplemental petition and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See

TEX. R. APP. P. 52.8(a).

                                                                     PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 342465, styled State of Texas v. Michael Idrogo, in the County Court No.
6, Bexar County, Texas, the Honorable Wayne Christian presiding.